                        Case 19-51050-JKS      Doc 51     Filed 07/26/21     Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                      )   Chapter 11
                                                            )
WOODBRIDGE GROUP OF COMPANIES,                              )   Case No. 17-12560 (JKS)
LLC, et al.,                                                )
                                                            )   (Jointly Administered)
                                                            )
                               Remaining Debtors.
                                                            )
Michael Goldberg, as Liquidating Trustee of the
                                                            )
Woodbridge Liquidation Trust, successor in
interest to the estates of Woodbridge Group of              )
                                                            )
Companies, LLC, et al.,
                                                            )
                                                            )
                               Plaintiff,
                                                            )
             v.                                             )   Adv. Pro. No. 19-51050 (JKS)
                                                            )
Ascensus, LLC d/b/a Provident Trust Group,                  )
                                                            )
Administrator and Custodian for the Benefit of
                                                            )
Christopher M. Soulier Roth Ira; Christopher M.
                                                            )
Soulier,
                                                            )
                                                            )
                               Defendant.
                                                            )

                         MEDIATOR’S REPORT TO THE COURT REGARDING
                              DEFENDANTS’ FAILURE TO RESPOND

             In accordance with this Court's Order Assigning Adversary Proceeding to Mediation,

dated January 5, 2021, the undersigned mediator reports to the Court as follows:

             1.         The trustee filed a complaint in the above-captioned proceeding on December 2,

2019. According to a certificate of service filed by the trustee, the trustee served the complaint

via first-class mail on Mr. Soulier at 602 William Way, Waunakee, WI 53597 and 703

Lochmoore Drive, Waunakee, WI 53597, and on Ascensus, LLC, attn: Robert Guillocheau,

CEO, at 4135 N Front Street, Harrisburg, PA 17110-1616 (collectively, the “defendants’

addresses”).




38777430.1 07/26/2021
                        Case 19-51050-JKS       Doc 51      Filed 07/26/21   Page 2 of 3




             2.         On January 14, 2020, a letter was filed in this proceeding signed by Christopher

M. Soulier, acting pro se. While not a formal answer to the complaint, the letter can be read to

deny the allegations of the complaint. No address for Mr. Soulier was provided in the letter.

Based on the filing of the letter, the undersigned presumes that Mr. Soulier received notice of the

complaint through the trustee’s service of the complaint at the defendants’ addresses.

             3.         The undersigned was appointed as mediator in this proceeding through the

Court’s January 5, 2021 order. On January 14, 2021, and then again on January 22, 2021, the

undersigned sent letters to the defendants (via U.S. mail to the defendants’ addresses), in an

effort to schedule the mediation. The mailings to 703 Lochmoore were returned as “return to

sender” by the U.S. postal service. The other mailings were not returned by the postal service.

             4.         Local Rule 9019-5(c)(iv)(B) provides, “Willful failure to attend any mediation

conference, and any other material violation of this Local Rule, shall be reported to the Court by

the mediator and may result in the imposition of sanctions by the Court.”

             5.         Pursuant to Local Rule 9019-5, based on the defendants’ failure to respond, the

undersigned hereby reports that he is unable to schedule mediation of this proceeding.



Dated: July 26, 2021                                 /s/ Lucian B. Murley
                                                     Lucian B. Murley (DE Bar No. 4892)
                                                     SAUL EWING ARNSTEIN & LEHR LLP
                                                     1201 N. Market Street, Suite 2300
                                                     P. O. Box 1266
                                                     Wilmington, DE 19899
                                                     (302) 421-6898




38777430.1 07/26/2021
                                                        2
                        Case 19-51050-JKS      Doc 51    Filed 07/26/21      Page 3 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                          Chapter 11
                                                           )
                                                           )
WOODBRIDGE GROUP OF COMPANIES, LLC, et                          Case No. 17-12560 (JKS)
                                                           )
al.,
                                                           )
                                                                (Jointly Administered)
                                                           )
                             Remaining Debtors.
                                                           )
Michael Goldberg, as Liquidating Trustee of the
                                                           )
Woodbridge Liquidation Trust, successor in interest to
                                                           )
the estates of Woodbridge Group of Companies, LLC,
                                                           )
et al.,
                                                           )
                                                           )
                             Plaintiff,
                                                           )
                                                           )
             v.                                                 Adv. Pro. No. 19-51050 (JKS)
                                                           )
                                                           )
Ascensus, LLC d/b/a Provident Trust Group,
                                                           )
Administrator and Custodian for the Benefit of
                                                           )
Christopher M. Soulier Roth Ira; Christopher M.
                                                           )
Soulier,
                                                           )
                                                           )
                             Defendant.
                                                           )

                                          CERTIFICATE OF SERVICE

       I, Lucian B. Murley, hereby certify that on July 26, 2021, I caused a copy of the
Mediator’s Report to the Court Regarding Defendants’ Failure to Respond to be served via First
Class Mail on the below parties:

               Christopher M. Soulier                    Christopher M. Soulier
               602 William Way                           703 Lochmoore Drive
               Waunakee, WI 53597                        Waunakee, WI 53597

               ASCENSUS, LLC                             Jeffrey P. Nolan, Esquire
               Attn: Robert Guillocheau, CEO             Pachulski Stang Ziehl & Jones LLP
               4135 N. Front Street                      10100 Santa Monica Blvd.
               Harrisburg, PA 17110-1616                 Los Angeles, CA 90067-4003


                                                  /s/ Lucian B. Murley
                                                  Lucian B. Murley (DE Bar No. 4892)
                                                  SAUL EWING ARNSTEIN & LEHR LLP 1201
                                                  N. Market Street, Suite 2300
                                                  P. O. Box 1266
                                                  Wilmington, DE 19899
Dated: July 26, 2021                              (302) 421-6898


38777430.1 07/26/2021
